Case 2:19-cv-14404-KAM Document 7 Entered on FLSD Docket 12/02/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 2:19-cv-14404-KAM


 MIRANDA RAMSEY, and all others similarly
 situated under 29 U.S.C. 216(b),

        Plaintiff(s),

 v.

 HGW AT SLW, LLC a/b/a HURRICANE
 GRILL & WINGS, a Florida Limited Liability
 Company,

      Defendants.
 ___________________________________/

                                NOTICE OF SETTLEMENT

        Defendant, HGW at SLW, LLC, hereby notifies the Court that the Parties have

 resolved this matter. The Parties respectfully request ten (10) days to file the appropriate

 settlement paperwork.


                                           Respectfully submitted,

                                           ROBYN S. HANKINS, PL
                                           Attorneys for Defendants
                                           4600 Military Trail, Ste. 217
                                           Jupiter, FL 33458
                                           Telephone: (561) 721-3890
                                           Facsimile: (561) 721-3889
                                           robyn@hankins-law.com


                                    By:    /s Robyn S. Hankins
                                           Robyn S. Hankins
                                           Florida Bar No. 0008699
Case 2:19-cv-14404-KAM Document 7 Entered on FLSD Docket 12/02/2019 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I hereby certify that on December 2, 2019, I electronically filed the Foregoing

 Document with the Clerk of Court using the CM/ECF system which will automatically send

 email notification of such filing to the persons on the service list.


                                     By:     /s Robyn S. Hankins
                                             Robyn S. Hankins
                                             Florida Bar No. 0008699
                                             robyn@hankins-law.com




                                        SERVICE LIST


 Jordan Richards, Esq.
 Melissa Scott, Esq.
 USA Employment Lawyers- Jordan Richards, PLLC
 805 E. Broward Blvd. Suite 301
 Fort Lauderdale, Florida 33301
 Telephone: (954) 871-0050
 Jordan@jordanrichardspllc.com
 Melissa@jordanrichardspllc.com
 Jake@jordanrichardspllc.com
 Stephanie@jordanrichardspllc.com
 Mike@usaemploymentlawyers.com
